DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
The previous species requirement was between figure 2 and 5. They are shown as completely different embodiments. The applicants argue that they are the same embodiment. All claims are examined based on this arguments. But the confusion of how these two figures can possibly be the same requires 112 rejections.  
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, a figure that clearly shows the number of elements of claims 7 and 9 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by 

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 9 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Because of the term “preferably”, it is unclear in claim 9 whether the number of input side and output side multichannel transceivers is more than the given equation. It is unclear what the scope of this claims is because it is not clear whether this is a definitive requirement. In that the example figure does not meet this limitation, it appears to be optional which is not “definite” and unclear (see the below 112a rejections). 

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:


Claims 3-11 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
It is unclear how the connection device (1) of figure 2 relates to figure 5. Because of this, all claims that relate to the connection device are unclear. 
In the restriction requirement, the examiner questioned how figures 2 and 5 relate to each other. The applicant argued that figure 5 exemplifies one single transceiver as signals from the other transceivers are split and distributed. Figure 5 does not show a connection device (1). It is extremely unclear how figure 5 relates to figure 2 since the signals travel through the connection device in figure 2 which does not happen in figure 5. Figure 2 does not show how the signals split are output by each transceiver and are received at the connection device. It would appear that if the signals were split into four from each transceiver, there would be 16 signals output from S1 in figure 2. Yet the figure only shows 4 lines. Nor is it clear how the signals output from element 1 in figure 2 are provided to L1-L4 in a manner shown in figure 5. There is a large amount of detail missing from either figure 2 (number of channels from S1 and S2 to element 1) or the connection element’s relationship in figure 5. 
While the specification teaches that 4 channels are provided by each transceiver, this is unclear from figure 2. “K” of the claims is unclear in this figure. In figure 2, if each transceiver provides 4 channels it appears that switch S1 should have 16 channels (4  transceivers each provide 4 channels). 

N2 = 2m (n+ (n/k))
N2 = 2(4)(2 + (2/4)) which does not equal 16. The figure shows 16 transceivers.
In regard to claim 9, for example figure 2 does not address the “preferably” more than 
2mn + (n (m/k) + m(n/k)) = 2(4)(2) + (2(4/4) + 4(2/4)) = 16  + (2 + 2) +20. Figure 2 shows 16 total number of transceivers which is not more than 20. 
In claim 10, the applicant only has a single step. It is “the method comprising the step of establishing an inherent redundancy in case of a failure of a multi-channel transceiver”. This is merely stating a result to be achieved. It is not clear what actually is done to provide this step. It is unclear whether this is an inherent feature of the structure or if there are actual steps required. If it is an inherent feature of the structure, is there actually a step provided? The 103 rejection is based on this issue. One of ordinary skill in the art would not know from the claim terms what “steps are encompassed by the claim”. See MPEP 2173.05(g), seventh paragraph. 
Examiners should consider the following factors when examining claims that contain functional language to determine whether the language is ambiguous: (1) whether there is a clear cut indication of the scope of the subject matter covered by the claim; (2) whether the language sets forth well-defined boundaries of the invention or only states a problem solved or a result obtained; and (3) whether one of ordinary skill in the art would know from the claim terms what structure or steps are encompassed by the claim. These factors are examples of points to be considered when determining whether language is ambiguous and are not intended to be all inclusive or limiting. Other factors may be more relevant for particular arts. The primary inquiry is whether the language leaves room for ambiguity or whether the boundaries are clear and precise.



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-14 are rejected under 35 U.S.C. 103 as being unpatentable over Hessong et al (2015/0295655) in view of Hessong et al (2015/0230007).

In regard to claim 1, Hessong et al (2015/0295655) teach a fiber-optic cross-connection system (figures 2 and paragraph 4), having: an input side (16) which has one or a plurality of input switches (16(1), 16(2)), each input switch comprising a plurality of spine connection components (17), each of the switches has a number of k fiber-optic channels (12 connected to 17), and an output side (14(1), 14(2)) which has a plurality of output switches (14(1), 14(2)) which each have a plurality of connection components (15), wherein the fiber-optic channels of at least one, input-side connection components (17) are divided (in box 18(1) it shows that each of the signals input to the top element are divided) and connected to output-side connection components (at the bottom of box 18(1) the signals are connected to output side connections components 15) which are different from one another, wherein a signal from an input side connections components (17) is split into multiple signals that are distributed to a corresponding number of output side connection components (15). 
Although Hessong et al (2015/0295655) do not specify that their connections components (15 and 17) are fiber-optic multi-channel transceivers; see figure 3 and paragraph 42 of Hessong et al (2015/023007). He teaches that the same devices (elements 17 of Hessong et al (2015/0295655) which relate to elements 24A and 24B of Hessong et al (2015/0230007) and elements 15 of Hessong et al (2015/0295655) which relate to elements 34A and 34B of Hessong et al (2015/0230007)) are pluggable QSFP transceivers. 
Thus, one of ordinary skill in the art, before the effective filing date of the claimed invention would have found it obvious to use pluggable transceivers as taught by Hessong et al (‘007) as the connector devices of Hessong et al (‘655) since the prior art and teaches that this is well known one of KSR International Co. v. Teleflex Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007). 
In regard to claim 2, see paragraph 42 of Hessong et al (2015/0230007) who teaches that QSFP pluggable transceivers can be used. 
In regard to claim 3, see elements 18 of Hessong et al (2015/0295655) and 50 of Hessong et al (2015/0230007) which show connection devices. 
In regard to claim 4, in that Hessong et al (2015/0295655) teach the two elements 18(1) and 18(2) are called an interconnection assembly 18 - this element 18 is considered the connection device of the claim. He shows 8 channels input to the connection device and 8 channels from the transceivers 17. 
	In regard to claim 5, wherein the connection device (18) has a number of k channel outputs (they show 8 output connection devices on the bottom portion of 18) for each connected output-side multi-channel transceiver (15), wherein k (8) designating designates the number of fiber-optic channels of each input-side multi-channel transceiver (shown as 8) and/or output-side multi-channel transceiver (also shown as 8).
In regard to claim 6, see paragraph 10 of Hessong et al (2015/0295655) which teaches LC. See paragraph 7 of Hessong et al (2015/0230007). 
	In regard to claim 8, see paragraph 41 of Hessong et al (2015/0295655). See the above 112 rejections above with regard to claim 8. This paragraph teaches 4 wavelengths/channels.
	The following is made in view of the above 112 rejections. It would appear that if the applicant’s invention reads on claims 7 and 9, that Hessong et al would also read on these claims. See the above 112 rejections.
In regard to claim 10,  Hessong et al (2015/0295655) teach a method for use of a fiber-optic cross-connection system (figures 2 and paragraph 4): an input side (16) which has at least one or a 
Although Hessong et al (2015/0295655) do not specify that their connections components (15 and 17) are fiber-optic multi-channel transceivers; see figure 3 and paragraph 42 of Hessong et al (2015/023007). He teaches that the same devices (elements 17 of Hessong et al (2015/0295655) which relate to elements 24A and 24B of Hessong et al (2015/0230007) and elements 15 of Hessong et al (2015/0295655) which relate to elements 34A and 34B of Hessong et al (2015/0230007)) are pluggable QSFP transceivers. 
	In regard to “the step of establishing an inherent redundancy in case of a failure of a multi-channel transceiver” of claim 10, this is either inherent (in which case, there does not appear to be an actual step) or it is an intended result. There are no details of the step recited with sufficient detail to achieve the claimed result, the claim would not be limited by a mere expression of intended result. In that Hessong et al (2015/0295655) teach the same elements of the claims, the intended use apparently reads on Hessong et al (2015/0295655).
	In regard to claim 11, Hessong et al (2015/0295655) teach the system has spine-leaf topology (paragraph 4). They teach that the spine side has inputs and the leaf side has outputs. The system in this direction reads on claim 11; the input side (16) has a plurality of input switches (figure 4a 16(1)-16(4)), each input switch comprising a plurality of fiber-optic spine connection components (17), each of which 
	In regard to claim 12, wherein the system has spine-leaf topology (paragraph 4 of Hessong et al (2015/0295655)). They teach that the spine has input and output sides. In one direction, this reads on the claim language. 
	In regard to claim 13, element 18 divides the signals received from 17 and connects them to elements 15 which are different from one another.
	In regard to claim 14, Hessong et al (2015/0295655) show that elements 15 are different from one another and belong to different output switches (14(1) and 14(2)).

	
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LESLIE C PASCAL whose telephone number is (571)272-3032.  The examiner is presently working a part time schedule. On the days that the examiner is not in the office, voicemail and email will be checked and the examiner will make an attempt to respond within one business day.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/LESLIE C PASCAL/Primary Examiner
Art Unit 2883